United States Court of Appeals
                      For the First Circuit


No. 21-1689

  JAMILET GONZÁLEZ-ARROYO, in representation of her minor son,
                              ALG,

                       Plaintiff-Appellant,

                                v.

  DOCTORS' CENTER HOSPITAL BAYAMÓN, INC.; DR. BENITO HERNÁNDEZ-
       DIAZ; JANE DOE, CONJUGAL PARTNERSHIP HERNÁNDEZ-DOE,

                      Defendants-Appellees,

     JOHN DOES 1,2, AND 3; A, B, AND C CORPORATIONS; UNKNOWN
                INSURANCE COMPANIES A THROUGH H,

                           Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on November 22, 2022, is
amended as follows:

     On page 26, line 19, replace " discovered evidence, rather Dr.
Schifrin" with "discovered evidence; rather, Dr. Schifrin"




                              - 1 -